DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 15 March 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2021 has been entered. 
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 15 March 2022.
Response to Arguments
6.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1, 4, 8, 11, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al US 2018/0262480 A1 (hereinafter Doi) in view of Khanna et al U.S. Patent No. 7,984,500 B1 (hereinafter Khanna) and Hanson et al US 2016/0012655 A1 (hereinafter Hanson).
As to claim 1, Doi discloses a method for controlling access to data stored in a cloud-based storage service, the method comprising: 
storing, at the cloud-based storage service (i.e. storing files in the cloud) [0029]; 

in response to authenticating the request, providing visibility to the file system interface of the application to the file that is associated with the heightened authentication protocol (i.e. an authorized user can access confidential part of the file as well as public part) [0029]; and 
hiding visibility of the file with the heightened authentication protocol (i.e. dummy visibility level, content of confidential information is replaced and displayed by dummy content) [0036]. 
Doi does not teach data associated with a user account.  Doi does not teach receiving, at the cloud-based storage service, a request for a file system interface of an application to access the file that is associated with the heightened authentication protocol, the request including an indication that the file system interface of the application is designed to interact with a file system that manages files associated with the heightened authentication protocol.  Doi does not teach based on the indication, authenticating the request based on the heightened authentication protocol.  Doi does not teach providing visibility to the file system interface of the application to the file that is associated with the heightened authentication protocol when the request includes an indication that the file system interface of the application is designed to interact with files with the heightened authentication protocol.  Doi does not teach hiding visibility of the file with the heightened authentication protocol when the request does not include the indication that the file system interface of the application is designed to interact with files with the heightened authentication 
Khanna teaches data associated with a user account (i.e. user accounts associated with stored data) [column 6, lines 1-32].  Khanna teaches the request including an indication that the file system interface of the application is designed to interact with a file system that manages files associated with the heightened authentication protocol (i.e. request includes header to indicate the type of client application submitting the request) [column 9, lines 13-35].  Khanna teaches based on the indication, authenticating the request based on the heightened authentication protocol [column 9, lines 13-35].  Khanna teaches providing visibility to the file system interface of the application to the file that is associated with the heightened authentication protocol when the request includes an indication that the file system interface of the application is designed to interact with files with the heightened authentication protocol [column 9, lines 13-35]. Khanna teaches hiding visibility of the file with the heightened authentication protocol when the request does not include the indication that the file system interface of the application is designed to interact with files with the heightened authentication protocol (i.e. missing value indicates that a fraudulent party is trying to download information) [column 9, lines 13-35].
Hanson teaches storing one of the files in a secure area that requires an additional authorization measure in order to access the one file (i.e. the additional authentication module may generate a request for additional identifying and/or authenticating information to access data) [0047].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi so that data would have been associated with a user account.  The cloud-based 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi by the teaching if Khanna because it helps inhibit various fraudulent activities related to unauthorized access to confidential information for users [column 2, lines 48-50].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi by the teaching of Hanson because it helps determine whether a user is entitled to access [0003].
As to claim 4, Doi teaches the method of claim 1, wherein the visibility is provided via a file system (i.e. file system) [0029].

Doi does not teach that the data is associated with the user account.
Khanna teaches that the files are associated with the user account (i.e. user accounts associated with stored data) [column 6, lines 1-32].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi so that the files would have been associated with the user account.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi by the teaching if Khanna because it helps inhibit various fraudulent activities related to unauthorized access to confidential information for users [column 2, lines 48-50].
As to claim 11, Doi discloses a system for controlling access to a plurality of files stored in a cloud-based storage service, the system comprising: 
one or more data processing units (i.e. processors) [0062]; and 
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to perform operations comprising (i.e. memory) [0062]: 

associating one of the files with a heightened authentication protocol (i.e. different levels of authorization) [abstract]; 
receiving a request to access the file that is stored (i.e. user request for editing a document) [0045]; 
authenticating the request based on the heightened authentication protocol (i.e. an authorized user can access confidential part of the file as well as public part) [0029]; 
in response to authenticating the request, providing visibility of the file that is associated with the heightened authentication protocol to file system interfaces for applications (i.e. an authorized user can access confidential part of the file as well as public part) [0029]; and 
hiding visibility of the file with the heightened authentication protocol (i.e. dummy visibility level, content of confidential information is replaced and displayed by dummy content) [0036]. 
Doi does not teach a user account.  Doi does not teach that the applications that provide an indication that the applications are designed to interact with files with the heightened authentication protocol.  Doi does not teach hiding visibility of the file with the heightened 
Khanna teaches that the data is associated with the user account (i.e. user accounts associated with stored data) [column 6, lines 1-32].  Khanna teaches that the applications that provide an indication that the applications are designed to interact with files with the heightened authentication protocol (i.e. request includes header to indicate the type of client application submitting the request) [column 9, lines 13-35].  Khanna teaches hiding visibility of the file with the heightened authentication protocol when the applications do not provide the indication that the file system interfaces of the applications are designed to interact with data with the heightened authentication protocol (i.e. missing value indicates that a fraudulent party is trying to download information) [column 9, lines 13-35].
Hanson teaches storing one of the files in a secure area that requires an additional authorization measure in order to access the one file (i.e. the additional authentication module may generate a request for additional identifying and/or authenticating information to access data) [0047].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi so that the data would have been associated with the user account.  The applications would have provided an indication that the applications were designed to interact with files with the heightened authentication protocol.  Visibility of the file with the heightened 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi by the teaching if Khanna because it helps inhibit various fraudulent activities related to unauthorized access to confidential information for users [column 2, lines 48-50].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi by the teaching of Hanson because it helps determine whether a user is entitled to access [0003].
As to claim 14, Doi teaches the system of claim 11, wherein the visibility is provided via a file system (i.e. file system) [0029]. 
As to claim 19, Doi discloses a computing device comprising: 
one or more data processing units (i.e. processors) [0062]; and 
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to perform operations comprising (i.e. memory) [0062]: 
storing a plurality of files (i.e. storing files in the cloud) [0029]; 

hiding visibility of the file stored (i.e. dummy visibility level, content of confidential information is replaced and displayed by dummy content) [0036]; 
receiving a request to access the file that is stored (i.e. user request for editing a document) [0045]; 
authenticating the request based on the heightened authentication protocol (i.e. an authorized user can access confidential part of the file as well as public part) [0029]; and 
in response to authenticating the request, providing visibility of the file that is stored (i.e. an authorized user can access confidential part of the file as well as public part) [0029]. 
Doi does not teach a user account.  Doi does not teach providing visibility of the file that is associated with the heightened authentication protocol when the request includes an indication that a file system interface of a requesting application is designed to interact with data with the heightened authentication protocol. Doi does not teach storing one of the files in a secure area that requires an additional authorization measure in order to access the one file.
Khanna teaches a user account (i.e. user accounts associated with stored data) [column 6, lines 1-32].  Khanna teaches providing visibility of the file that is associated with the heightened 
Hanson teaches storing one of the files in a secure area that requires an additional authorization measure in order to access the one file (i.e. the additional authentication module may generate a request for additional identifying and/or authenticating information to access data) [0047].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi so that the data would have been associated with the user account.  Visibility of the file that was associated with the heightened authentication protocol would have been provided when the request included an indication that a file system interface of a requesting application was designed to interact with data with the heightened authentication protocol.  The one of the files would have been stored in a secure area that would have required an additional authorization measure in order to access the one file.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi by the teaching if Khanna because it helps inhibit various fraudulent activities related to unauthorized access to confidential information for users [column 2, lines 48-50].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi by the teaching of Hanson because it helps determine whether a user is entitled to access [0003].

Doi does not teach hiding visibility when the request does not include the indication that the file system interface of the requesting application is designed to interact with data with the heightened authentication protocol. 
Khanna teaches hiding visibility when the request does not include the indication that the file system interface of the requesting application is designed to interact with data with the heightened authentication protocol (i.e. missing value indicates that a fraudulent party is trying to download information) [column 9, lines 13-35].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi so that visibility would have been hidden when the request did not include the indication that the file system interface of the requesting application was designed to interact with data with the heightened authentication protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doi by the teaching if Khanna because it helps inhibit various fraudulent activities related to unauthorized access to confidential information for users [column 2, lines 48-50].
8.  Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al US 2018/0262480 A1 (hereinafter Doi), Khanna et al U.S. Patent No. 7,984,500 B1 (hereinafter  as applied to claims 1 and 11 above, and further in view of Scott et al US 2015/0120924 A1 (hereinafter Scott).
As to claim 2, the Doi-Khanna-Hanson combination does not teach the method of claim 1, wherein the indication is provided for each operation pertaining to the file that is associated with the heightened authentication protocol. 
Scott teaches that the indication is provided for each operation pertaining to the file that is associated with the heightened authentication protocol (i.e. permissions is indicated in the packet header information) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination so that the indication would have been provided for each operation pertaining to the file that was associated with the heightened authentication protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Scott because it helps determine whether to grant access [0016].
As to claim 12, the Doi-Khanna-Hanson combination does not teach the system of claim 11, wherein the indication is provided for each operation pertaining to the file that is associated with the heightened authentication protocol.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination so that the indication would have provided for each operation pertaining to the file that was associated with the heightened authentication protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Scott because it helps determine whether to grant access [0016].
9.  Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al US 2018/0262480 A1 (hereinafter Doi), Khanna et al U.S. Patent No. 7,984,500 B1 (hereinafter Khanna) and Hanson et al US 2016/0012655 A1 (hereinafter Hanson) as applied to claims 1 and 11 above, and further in view of Wilson et al US 2006/0023751 A1 (hereinafter Wilson).
As to claim 3, the Doi-Khanna-Hanson combination does not teach the method of claim 1, wherein the indication is an opt-in header. 
Wilson teaches that the indication is an opt-in header [0223].

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Wilson because it shares the data portion of the frame with the payload [0223].
As to claim 13, the Doi-Khanna-Hanson combination does not teach the system of claim 11, wherein the indication is an opt-in header.
Wilson teaches that the indication is an opt-in header [0223].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination so that the indication would have been an opt-in header.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Wilson because it shares the data portion of the frame with the payload [0223].
s 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al US 2018/0262480 A1 (hereinafter Doi), Khanna et al U.S. Patent No. 7,984,500 B1 (hereinafter Khanna) and Hanson et al US 2016/0012655 A1 (hereinafter Hanson) as applied to claims 1 and 11 above, and further in view of Nicholls US 2018/0052836 A1.
As to claim 5, the Doi-Khanna-Hanson combination does not teach the method of claim 1, wherein when visibility of the file is hidden, files and folders associated with the heightened authentication protocol are hidden from view via a local file visualization system. 
Nicholls teaches that when visibility of the file is hidden, files and folders associated with the heightened authentication protocol are hidden from view via a local file visualization system (i.e. hidden file hierarchy that consist of hidden system folders and files) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination so that when visibility of the file was hidden, files and folders associated with the heightened authentication protocol would have been hidden from view via a local file visualization system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Nicholls because it provides the ability to create and manage containers and data using programmable rules) [0006].

Nicholls teaches that when visibility of the file is hidden, files and folders associated with the heightened authentication protocol are hidden from view via a local file visualization system (i.e. hidden file hierarchy that consist of hidden system folders and files) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination so that when visibility of the file was hidden, files and folders associated with the heightened authentication protocol would have been hidden from view via a local file visualization system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Nicholls because it provides the ability to create and manage containers and data using programmable rules) [0006].
11.  Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al US 2018/0262480 A1 (hereinafter Doi), Khanna et al U.S. Patent No. 7,984,500 B1 (hereinafter Khanna) and Hanson et al US 2016/0012655 A1 (hereinafter Hanson) as applied to claims 1 and 11 above, and further in view of Gong US 2016/0300079 A1.

Gong teaches that when visibility of the file is hidden, files and folders associated with the heightened authentication protocol are rendered as locked via a local file visualization system (i.e. access control is locked for hidden file folders) [0056].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination so that when visibility of the file was hidden, files and folders associated with the heightened authentication protocol would have been rendered as locked via a local file visualization system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Gong because it helps secret data to be hidden quickly and prevent leakage of private information [0004].
As to claim 16, the Doi-Khanna-Hanson combination does not teach the system of claim 11, wherein when visibility of the file is hidden, files and folders associated with the heightened authentication protocol are rendered as locked via a local file visualization system. 
Gong teaches that when visibility of the file is hidden, files and folders associated with the heightened authentication protocol are rendered as locked via a local file visualization system (i.e. access control is locked for hidden file folders) [0056].

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Gong because it helps secret data to be hidden quickly and prevent leakage of private information [0004].
12.  Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al US 2018/0262480 A1 (hereinafter Doi), Khanna et al U.S. Patent No. 7,984,500 B1 (hereinafter Khanna) and Hanson et al US 2016/0012655 A1 (hereinafter Hanson) as applied to claims 1 and 11 above, and further in view of Fruchter et al US 2010/0169393 A1 (hereinafter Fruchter).
As to claim 7, the Doi-Khanna-Hanson combination does not teach the method of claim 1, wherein when visibility of the file is hidden, a local file visualization system determines how to render hidden files and folders associated with the heightened authentication protocol. 
Fruchter teaches that when visibility of the file is hidden, a local file visualization system determines how to render hidden files and folders associated with the heightened authentication protocol (i.e. determining how to render of hidden files and directories) [0050]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Fruchter because it addresses varying attributes of files and host devices in a way that would make them useful [0012].
As to claim 17, the Doi-Khanna-Hanson combination does not teach the system of claim 11, wherein when visibility of the file is hidden, a local file visualization system determines how to render hidden files and folders associated with the heightened authentication protocol.
Fruchter teaches that when visibility of the file is hidden, a local file visualization system determines how to render hidden files and folders associated with the heightened authentication protocol (i.e. determining how to render of hidden files and directories) [0050]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination so that when visibility of the file is hidden, a local file visualization system determines how to render hidden files and folders associated with the heightened authentication protocol. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified .
13.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al US 2018/0262480 A1 (hereinafter Doi), Khanna et al U.S. Patent No. 7,984,500 B1 (hereinafter Khanna) and Hanson et al US 2016/0012655 A1 (hereinafter Hanson) as applied to claim 1 above, and further in view of Piel et al US 2015/0317630 A1 (hereinafter Piel).
As to claim 9, the Doi-Khanna-Hanson combination does not teach the method of claim 1, wherein the indication is provided by the application via an application programming interface. 
Piel teaches that the indication is provided by the application via an application programming interface (i.e. an indication provided via an API) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination so that the indication would have been provided by the application via an application programming interface. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Piel because it efficiently facilitates and processes authentication of an entity [0003].
14.  Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al US 2018/0262480 A1 (hereinafter Doi), Khanna et al U.S. Patent No. 7,984,500 B1 (hereinafter  as applied to claims 1 and 11 above, and further in view of Choy et al U.S. Patent No. 5,960,194.
As to claim 10, the Doi-Khanna-Hanson combination does not teach the method of claim 1, wherein the hidden file is indicated using tombstones. 
Choy teaches that the hidden file is indicated using tombstones (i.e. tombstone for deleted data) [column 22, lines 1-29].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination so that the hidden file would have been indicated using tombstones.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Choy because it let others know there is an uncommitted delete [column 22, lines 1-29].
As to claim 18, the Doi-Khanna-Hanson combination does not teach the system of claim 11, wherein the hidden file is indicated using tombstones. 
Choy teaches that the hidden file is indicated using tombstones (i.e. tombstone for deleted data) [column 22, lines 1-29].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doi-Khanna-Hanson combination by the teaching of Choy because it let others know there is an uncommitted delete [column 22, lines 1-29].
Relevant Prior Art
15.  The following references have been considered relevant by the examiner:
A.  Zipperer et al U.S. Patent No. 8,775,827 B2 directed to a system to update content of a secure area of a secure digital card [abstract].
B.  Chang U.S. Patent No. 9,225,527 B1 directed to a secure storage device for use with an associated computer device [abstract].
C.  Zhang US 2006/0253724 A1 directed to a data isolation system for software and data maintenance, back up and recovery for a computer wherein  dynamic data files are identified and redirected or copied into a hidden partition on a hard disk of the computer [abstract].
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492